Exhibit 10.2

CONSENT OF MAJORITY INVESTOR HOLDERS

AND MAJORITY MANAGEMENT HOLDERS

To Termination of Registration Rights Agreement

This Consent of Majority Investor Holders and Majority Management Holders to
Termination of Registration Rights Agreement (this “Agreement”) is made and
entered into effective as of January 4, 2011, by and between Hudson Holding
Corporation, a Delaware corporation (the “Company”), and the undersigned
signatories hereto (collectively, the “Investors”), who are parties to the
Registration Rights Agreement, dated as of October 14, 2009 (the “Registration
Rights Agreement”), among the Investors, the Company, and certain other holders
of shares of the Company’s common stock.

WHEREAS, the Company is considering a proposal from Rodman & Renshaw Capital
Group, Inc., a Delaware corporation (the “Parent”), for the acquisition of the
Company, pursuant to which the Company would merge with and into a subsidiary of
Parent, with the subsidiary of Parent surviving the transaction (the “Merger”);
and

WHEREAS, the undersigned Investors constitute the Majority Investor Holders and
the Majority Management Holders, as such terms are defined in the Registration
Rights Agreement; and

WHEREAS, in furtherance of the Merger, the Investors and the Company believe
that it is in their best interests to terminate the Registration Rights
Agreement, as prescribed below, upon closing of the Merger.

NOW THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the Company and the
Investors hereby agree as follows:

1. Termination of Registration Rights Agreement. The Registration Rights
Agreement is hereby terminated effective upon the Effective Time (as defined in
the Agreement and Plan of Merger, dated January 4, 2011, which has been entered
into between the Company and Parent concerning the Merger).

2. Governing Law. This Agreement shall be governed and construed under the laws
of the State of New York, without reference to its choice of law or conflict of
law rules.

3. Assignment. This Agreement will obligate and benefit the parties and their
respective successors and assigns. This Agreement and rights under this
Agreement may be assigned to Parent by the Company, without the prior written
consent of any other party. No party other than the Company may assign this
Agreement, or any rights under this Agreement without the prior written consent
of the other parties, which each of the other parties may withhold in its or his
reasonable discretion.

4. Miscellaneous. This Agreement contains the complete and exclusive statement
of the agreement of the parties and supersedes all prior agreements and
communications, whether oral or in writing, between the parties with respect to
the subject matter of this Agreement. No amendment or modification of this
Agreement will be effective unless made in a writing signed on behalf of both
the Investor and the Company. This Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original, but all
of such counterparts shall together constitute one and the same instrument.

[Remainder of page intentionally left blank.]

D-10_20110110-3180-322DEFC3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first written above.

 

SEAPORT HUDSON LLC By:  

/s/ Jonathan Silverman

  Name:   Jonathan Silverman   Title:   General Counsel

/s/ Ken Pasternak

KEN PASTERNAK

/s/ Anthony M. Sanfilippo

ANTHONY M. SANFILIPPO

/s/ Ajay Sareen

AJAY SAREEN HUDSON HOLDING CORPORATION By:  

/s/ Tony Sanfilippo

  Name:   Tony Sanfilippo   Title:   Chief Executive Officer

Signature Page to Agreement to Terminate Registration Rights Agreement